Appellant insists that we were in error in holding the statement made by appellant to the officer admissible because appellant was under arrest at the time. We have again scrutinized the bills of exception upon this point but think our former holding to be correct. There were three rooms to *Page 550 
the building occupied by appellant. When the officers went to search it appellant and other parties present were detained in the front room by some of the officers while others conducted a search in the back rooms where one-half gallon of whiskey was found. It was brought into the front room and exhibited to appellant. Some further search was made and the officer who then had the whiskey stepped out on the porch and was immediately followed by appellant who made the statement set out in the original opinion. It must be remembered that appellant was charged with possessing the liquor for the purpose of sale. The statement followed almost immediately after the discovery of the whiskey, in his possession, so closely that under the facts we feel impelled to hold the statement to have been spontaneous. It was res gestae of appellant's possession and therefore admissible, although appellant was under arrest. In addition to the authority cited in our former opinion we refer also to Rayburn v. State,95 Tex. Crim. 55, 255 S.W. 436; Bell v. State, 92 Tex. Crim. 342,243 S.W. 1095; Coburn v. State, 96 Tex. Crim. 25,255 S.W. 613; Strickland v. State, 98 Tex.Crim. Rep.,267 S.W. 488; Boortz v. State, 93 Tex.Crim. Rep.,255 S.W. 434; Givens v. State, 98 Tex.Crim. Rep., 267 S.W. 725; Foster v. State, 101 Tex.Crim. Rep., 276 S.W. 928; White v. State, 102 Tex.Crim. Rep., 278 S.W. 203; Martini v. State, 104 Tex.Crim. Rep., 283 S.W. 505; Goforth v. State, 100 Tex.Crim. Rep., 273 S.W. 845. Upon the facts the Martini case is very similar to the one now under consideration.
The motion for rehearing is overruled.
Overruled.